Citation Nr: 0833858	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected injury to the left hip with 
traumatic arthritis.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for service-connected lumbar muscle strain with 
history of left leg sciatica.

3.  Entitlement to an effective date earlier than August 31, 
2004, for the grant of a 20 percent disabling evaluation for 
lumbar muscle strain with history of left leg sciatica.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to 
service-connected lumbar muscle strain with history of left 
leg sciatica.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In a November 2006 rating decision, the RO increased the 
rating for the service-connected injury to the left hip with 
traumatic arthritis from noncompensably disabling to 10 
percent disabling, effective August 31, 2004.  Because the 
increase in the evaluation of the veteran's left hip 
disability does not represent the maximum rating available 
for the condition, the veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an evaluation in excess of 10 
percent disabling for service-connected injury to the left 
hip with traumatic arthritis, entitlement to an evaluation in 
excess of 20 percent disabling for service-connected lumbar 
muscle strain with history of left leg sciatica, and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1989 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
lumbar strain with history of left leg sciatica and assigned 
an evaluation of 10 percent disabling effective February 23, 
1988.  The veteran did not appeal this decision.

2.  In an April 1997 rating decision, the RO denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent disabling for lumbar strain with history of left 
leg sciatica.  The veteran did not appeal this decision.

3.  The veteran did not again seek an evaluation in excess of 
10 percent disabling for his lumbar strain with history of 
left leg sciatica prior to his claim filed on August 31, 
2004.

4.  Medical evidence dated June 7, 2004, demonstrates that a 
factually ascertainable increase in the veteran's service-
connected lumbar strain with history of left leg sciatica 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.

5.  The veteran is currently diagnosed with degenerative disc 
disease of the cervical spine.

6.  The medical evidence reveals that the veteran's 
degenerative disc disease of the cervical spine is 
proximately due to or had its onset in service.




CONCLUSIONS OF LAW

1.  An effective date of June 7, 2004, and no earlier, for 
the grant of an evaluation of 20 percent disabling for lumbar 
strain with history of left leg sciatica, is warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2007).

2.  Degenerative disc disease of the cervical spine was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, in regard to the veteran's claim of entitlement 
to service connection for degenerative disc disease of the 
cervical spine, to include as secondary to service-connected 
lumbar muscle strain with history of left leg sciatica, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In regard to the veteran's claim of entitlement to an 
effective date earlier than August 31, 2004 for the grant of 
a 20 percent disabling evaluation for lumbar muscle strain 
with history of left leg sciatica, because the application of 
the law to the undisputed facts is dispositive of the appeal, 
no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  



II. Service Connection

The veteran seeks entitlement to service connection for 
degenerative disc disease of the cervical spine, to include 
as secondary to service-connected lumbar muscle strain with 
history of left leg sciatica.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran's service medical records reveal that the veteran 
was treated in March and July 1987, with low back pain after 
falling through a hatch on the U.S.S. Forrestal (CV 59).  
Subsequently a Medical Board report indicated that the 
veteran was diagnosed with subjective complaints of low back 
pain with left leg pain and probable conversion reaction.  
The veteran was afforded a medical separation from service 
and was granted an honorable discharge.

In January 2006, the veteran underwent a private physical 
examination by Dr. T.W.  He reported that he had a history of 
cervical pain.  After examination, the veteran was diagnosed 
with cervical degenerative disc disease with anterior 
cervical fusion.  In June 2007, the veteran underwent a 
private physical examination by Dr. L.H.  The veteran 
reported that he fell approximately one story while in the 
Navy, landing on his left buttock and developed severe low 
back pain and pain into his left leg.  The examiner diagnosed 
the veteran with neck, upper, and lower back pain probably 
secondary to ligamentous laxity.  The examiner noted that the 
veteran has complained of pain since separation from service 
that has not been abated by either surgery or pain 
medication.  The examiner opined that the veteran's cervical 
spine disability was partly due to ligamentous laxity due to 
the fall that had never healed.

In light of the evidence, the Board finds that service 
connection is warranted for degenerative disc disease of the 
cervical spine.  The veteran was treated for back pain after 
suffering from a fall of one story in service.  Subsequent to 
service, the veteran has been diagnosed with degenerative 
disc disease of the cervical spine and has been treated for 
back pain by the VA.  In a private examination record, the 
veteran's current back condition was associated, at least in 
part, with ligamentous laxity that had not healed since the 
veteran's fall in service.  Accordingly, service connection 
for degenerative disc disease of the cervical spine is 
granted.

The Board notes that as the claim is being granted on a 
direct basis, no consideration of whether the veteran's 
degenerative disc disease of the cervical spine is secondary 
to the veteran's service-connected lumbar strain with history 
of left leg sciatica is necessary.

III. Earlier Effective Date

The veteran seeks an effective date earlier than August 31, 
2004, for the grant of a 20 percent disabling evaluation for 
lumbar muscle strain with history of left leg sciatica.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o). 

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  The Board notes that this includes informal 
claims which are "[a]ny communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, [or] his or her duly authorized representative."  
38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The Board notes that the rating decisions, issued by the RO 
in February 1989, that granted the veteran's claim of 
entitlement to service connection for lumbar strain with 
history of left leg sciatica, and April 1997, that denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent disabling for lumbar strain with history of left 
leg sciatica, are final.  In addition, the veteran has not 
asserted that these rating decisions were clearly and 
unmistakably erroneous.  The veteran did not again seek an 
evaluation in excess of 10 percent disabling for service-
connected lumbar strain with history of left leg sciatica 
until his claim of August 31, 2004.  

The veteran's medical records reveal that he received 
consistent treatment by the VA during the one year prior to 
August 31, 2004.  In a VA general surgery consultation note, 
prior to surgical removal of lipomas, dated in February 2004, 
the veteran was noted to complain of back pain; however, he 
indicated that he was able to walk several blocks and climb 
more than 3 to 4 flights of stairs without difficulty.  In a 
VA treatment note, dated June 7, 2004, the veteran was noted 
to have tenderness in the upper and lower lumbar spine with 
pain on straight leg raising test of the left side.  The 
veteran was diagnosed with lumbar spondylosis with neuritis, 
left lower limb.  Subsequently, the veteran filed a claim of 
entitlement to an evaluation in excess of 10 percent 
disabling for lumbar strain with history of left leg 
sciatica.  After the veteran was provided a VA C&P spine 
examination in December 2004, the veteran was granted an 
evaluation of 20 percent and no higher for lumbar strain with 
history of left leg sciatica, effective August 31, 2004, in a 
rating decision issued by the RO in December 2004.

In light of the June 7, 2004, evidence that demonstrated a 
factually ascertainable increase in the veteran's lumbar 
strain with history of left leg sciatica disability, within 
the one-year period preceding the date of receipt of the 
claim for increased compensation, the Board finds that an 
effective date of June 7, 2004, and no earlier, is warranted 
for the increase in the veteran's evaluation for service-
connected lumbar strain with history of left leg sciatica.  
Because the preponderance of the evidence is against an 
effective date earlier than June 7, 2004, for the veteran's 
service connected lumbar strain with history of left leg 
sciatica, the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date of June 7, 2004, and no 
earlier, for the grant of a 20 percent disabling evaluation 
for lumbar muscle strain with history of left leg sciatica, 
is granted.

Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to 
service-connected lumbar muscle strain with history of left 
leg sciatica, is granted.

REMAND

The veteran seeks entitlement to an evaluation in excess of 
10 percent disabling for service-connected injury to the left 
hip with traumatic arthritis, entitlement to an evaluation in 
excess of 20 percent disabling for service-connected lumbar 
muscle strain with history of left leg sciatica, and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

The most recent VA examination evaluating the veteran's spine 
was performed in March 2007.  Since that time, the veteran 
has continued to be treated for back pain and has complained 
of increased pain in the back.  In a VA treatment note, dated 
in May 2007, the veteran was noted to be suffering from 
increased back pain.  It was noted that the veteran was 
taking Oxycontin, 20 milligrams (mg.), and Percocet for 
breakthrough pain.  In response to the veteran's complaints 
of increased pain, the veteran's Oxycontin prescription was 
increased from 20 to 30 mg.  In a VA treatment note dated in 
June 2007, the veteran again complained of increased pain in 
the back.  In response the veteran's Oxycontin prescription 
was increased from 30 to 40 mg., two tablets every 12 hours.  
In VA treatment records, dated in August and October 2007, 
the veteran again complained of increased pain in the back.  
In response, the veteran was treated with intramuscular 
injections of morphine.  In a VA treatment note, dated in 
November 2007, the veteran was treated with acupuncture for 
his back pain.  The veteran's medical evidence reveals 
consistent treatment for back pain, including refills of 
prescriptions and injections of Depromedrol, through the 
present.  As such, the evidence reveals that the veteran's 
low back symptoms are increasing in severity and the Board 
has no discretion and must remand this matter to afford the 
veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his lumbar muscle strain with history of left leg sciatica 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The veteran also seeks entitlement to an evaluation in excess 
of 10 percent disabling for service-connected injury to the 
left hip with traumatic arthritis.  The veteran has indicated 
and the VA medical treatment records reveal that the 
veteran's treatment for his hip disorder and back disorder 
are linked due to the left leg sciatica component.  Since the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent disabling for service-connected injury to the left 
hip with traumatic arthritis may be impacted by the results 
of the veteran's claim of entitlement to an evaluation in 
excess of 20 percent disabling for service-connected lumbar 
muscle strain with history of left leg sciatica, the Board 
finds the issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to an evaluation in excess of 10 
percent disabling for service-connected injury to the left 
hip with traumatic arthritis until the issue of entitlement 
to an evaluation in excess of 20 percent disabling for 
service-connected lumbar muscle strain with history of left 
leg sciatica is resolved.  Id.

In addition, because the remanded increased evaluation claims 
may potentially be granted upon completion of the development 
sought, the outcome of the TDIU claim could be affected.  
Thus, the Board finds that the TDIU claim is inextricably 
intertwined with the pending increased evaluation claims and 
a decision as to the issue of TDIU will be deferred pending 
readjucation of those other claims.  Id.

Lastly, the Board notes that once VA undertakes the effort to 
provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The veteran was afforded a VA C&P examination in 
March 2007; however, the examiner was unable to make any 
findings as to the veteran's left hip disorder due to the 
veteran being unable to comply with the examination 
procedures and indicated that the examination of the hips was 
inadequate.  As such, the Board has no discretion and must 
remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
lumbar strain with history of left leg 
sciatica disability and injury to the 
left hip with traumatic arthritis.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests, including range of 
motion studies, should be performed.  The 
examiner should express the findings of 
range of motion studies in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint.  The examiner must also identify 
any neurological impairment, to 
specifically include stating whether the 
veteran has bowel or bladder problems.  
The examiner must also state whether the 
veteran has pain, radiculopathy or 
numbness in his lower extremities.  The 
examiner should set forth a complete 
rationale for all conclusions in a 
legible report.

2.  Then readjudicate the appeal.  If the 
benefits sought on appeal are not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


